Citation Nr: 1447843	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  08-32 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a higher (compensable) initial disability rating (or evaluation) for the service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1969 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for left ear hearing loss with a noncompensable (0 percent) rating, and denied service connection for right ear hearing loss.  A November 2005 Statement of the Case (SOC) granted service connection for bilateral hearing loss, and assigned a noncompensable rating.  

In a June 2012 decision, in pertinent part, the Board denied a compensable rating for bilateral hearing loss.  The Veteran appealed the June 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated in May 2013, the Court granted a Joint Motion for Remand (JMR), which remanded the issue of a higher (compensable) initial rating for bilateral hearing loss to the Board for a decision based on a more recent VA examination.  

In compliance with the May 2013 JMR, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for a VA audiology examination to help determine the current severity of the service-connected bilateral hearing loss.  See March 2013 Board decision.  In accordance with the Board remand instructions, the AOJ afforded the Veteran a VA audiology examination in April 2014, which assessed the level of bilateral hearing loss.  With respect to the issue decided herein, the Board is satisfied that there has been substantial compliance with the March 2014 Board remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Entitlement to a total disability rating based on individual unemployability (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  The April 2014 VA examination report noted that the Veteran worked for 13 years as a machinist and over 20 years for the post office.  As the issue of individual unemployability due to service-connected disabilities is not reasonably raised by the record, it is not part of the rating appeal.

In evaluating this case, the Board has reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the initial rating period from August 25, 2004 to August 11, 2014, the Veteran's bilateral hearing loss disability has exhibited no worse than Level VI hearing in the right ear and Level I hearing in the left ear.

2.   For the initial rating period from August 11, 2014, the Veteran's bilateral hearing loss disability has exhibited no worse than Level VI hearing in the right ear and Level II hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a higher (compensable) initial disability rating for bilateral hearing loss from August 25, 2004 to August 11, 2014 have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.86, 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).
	
2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 10 percent, but no higher, for bilateral hearing loss from August 11, 2014 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.86, 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an appeal for a higher initial rating, because the appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

Here, the Veteran was provided notice in October 2004, prior to the initial adjudication of the claim in December 2004, and in June 2008 prior to readjudication of the claim in the October 2008 SOC.  The December 2004 and June 2008 notice letters informed the Veteran of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and included information regarding the assignment of ratings and effective dates.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, private treatment records, a November 2004 VA examination, an August 2008 VA examination, an April 2014 VA examination, an August 2014 private audiology examination, and the Veteran's statements in support of the claim on appeal.  In August 2014, the Veteran submitted new evidence and, in September 2014, the Veteran's representative submitted a statement waiving RO review.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) (2014) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.  

The RO arranged for VA audiometric examinations in November 2004, August 2008, and April 2014.  These examinations, taken together, are found to be adequate for purposes of rating bilateral hearing loss.  The examiners reviewed the Veteran's medical history and complaints, made clinical measures and observations including audiometric testing and speech recognition testing, and rendered opinions regarding the severity of the disability.  The examination reports contain all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for the opinion given, and address the functional effects caused by the bilateral hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); Martinak at 455.  Specifically, the August 2008 VA examiner provided a description of the functional effect of bilateral hearing loss noting that the Veteran reported functional impairment due to hearing loss that affected his daily recreational activities and interpersonal communication.  The April 2014 VA examiner noted the Veteran has difficulty in conversation without hearing aids, which he reports causes embarrassment and affects him socially.  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim or issue on appeal.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for higher evaluations of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Id.  The Board has considered whether a staged rating is warranted in this case, and finds that the severity of the service-connected bilateral hearing loss disability has changed during the course of the appeal so as to warrant staged rating as explained below. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Bilateral Hearing Loss Rating Analysis

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent for hearing loss.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are performed.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992). 

Diagnostic Code (DC) 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including controlled speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

The Veteran contends that the service-connected bilateral hearing loss is more severe than the initial noncompensable rating, and that a rating higher than zero percent is warranted.  In a statement attached to the August 2014 private audiology examination, the Veteran contends that other speech discrimination tests are more widespread and provide a more discerning assessment of the extent of his hearing loss than the Maryland CNC controlled speech discrimination test.  

The Veteran also contends that his experience in combat affected his hearing and that he did not undergo any hearing evaluation upon service separation.  Although the Veteran contends that he did not undergo any hearing evaluation upon service separation, there exists an STR dated September 3, 1970, which reveals the audiometric results, though such is not relevant to the issue of rating the Veteran's current bilateral hearing disability.

The Board finds that since the level of hearing impairment increased (as demonstrated by the August 2014 private audiology examination) during the pendency of this appeal, staged ratings are warranted.  The Board has determined that the record supports staged ratings of not higher than zero percent for the period from August 25, 2004 (date of claim) to August 11, 2014 (date of most recent audiology examination demonstrating an increase in severity of bilateral hearing loss ); and 10 percent from August 11, 2014.

From August 25, 2004 to August 11, 2014

After considering all the evidence, lay and midcap, the Board finds that, for the initial rating period from August 25, 2004 to August 11, 2014, the weight of the competent and probative lay and medical evidence demonstrates that a compensable initial disability rating for the service-connected bilateral hearing loss is not warranted.  

At a VA audiometric examination in November 2004, puretone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
	45
55
65
60
LEFT
25
65
60
60

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 92 percent bilaterally.  

These results yield a puretone threshold average of 56.25 for the right ear and 52.5 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral I is designated for the each ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a zero percent disability rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for a zero percent schedular rating; thus, this audiometric and speech recognition evidence does not support a finding of a compensable rating.  The Board also notes that the readings reported by the VA examiner do not meet the requirements noted above for exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.

At a VA audiometric examination in August 2008, puretone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
	40
65
80
80
LEFT
25
70
65
65

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 92 percent bilaterally.  

These results yield a puretone threshold average of 66.25 for the right ear and 56.25 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral II is designated for the right ear and a Roman numeral I is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a zero percent disability rating is derived from Table VII of 38 C.F.R. 
§ 4.85.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for a zero percent schedular rating; thus, this audiometric and speech recognition evidence does not support a finding of a compensable rating.  

The Board has also considered whether an initial compensable disability rating for bilateral hearing loss is warranted by applying the exceptional hearing pattern provisions of 38 C.F.R. § 4.86.  In this case, because the August 2008 VA examination shows puretone thresholds in the left ear of 25 decibels (30 decibels or less) at 1000 Hertz, and 70 decibels at 2000 Hertz, the exceptional hearing pattern criteria for the left ear are met, and Roman numeral designation for hearing impairment is determined by Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Based on the puretone average of 56.25 in the left ear, a Roman numeral IV is designated for the left ear from Table VIA of 
38 C.F.R. § 4.85.  Under Table VIA, left ear puretone thresholds result in higher designation; therefore, it will be used as it is more advantageous to the Veteran.  
38 C.F.R. § 4.85(a).  In the right ear, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz; therefore, the exceptional hearing pattern criteria are not met for right ear hearing loss.  38 C.F.R. § 4.86.  Applying Table VI (Level II) for the right ear and Table VIA (Level IV) for the left ear, the combined designations result in a noncompensable (0 percent) disability rating from Table VII.  38 C.F.R. 
§§ 4.85, 4.86.  

At a VA audiometric examination in April 2014, puretone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
55
70
80
80
LEFT
35
55
65
65

Word recognition scores, based on the Maryland CNC test, were 92 percent in the right ear and 96 percent in the left ear.  

These results yield a puretone threshold average of 71.25 for the right ear and 55 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral II is designated for the right ear and a Roman numeral I is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a zero percent disability rating is derived from Table VII of 38 C.F.R. 
§ 4.85.  The intersection point for these categories under Table VII shows that the hearing loss does not exceed the levels contemplated for a zero percent schedular rating.  Thus, this audiometric and speech recognition evidence does not support a finding of a compensable rating.  

The Board has once again considered whether an initial compensable disability rating for bilateral hearing loss is warranted by applying the exceptional hearing pattern provisions of 38 C.F.R. § 4.86.  Because puretone thresholds in the right ear were at least 55 decibels at each of the 1000, 2000, 3000, and 4000 Hertz test frequencies, the exceptional hearing pattern criteria for the right ear are met, and Roman numeral designation for hearing impairment is determined by Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Applying the right ear puretone threshold average of 71 to Table VIA results in a numerical designation of Level VI in the right ear.  Under Table VIA, right ear puretone thresholds results in higher designation; therefore, it will be used as it is more advantageous to the Veteran.  38 C.F.R. § 4.85(a).  In the left ear, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz; therefore, the exceptional hearing pattern criteria are not met for the left ear hearing loss.  38 C.F.R. § 4.86.  Applying Table VIA for the right ear, Table VI for the left ear, the combined designations result in a noncompensable disability rating.  38 C.F.R. §§ 4.85, 4.86.  

The Board acknowledges the Veteran's assertion in the VA Form 9 regarding the potential applicability of 38 C.F.R. § 3.324 (2014).  38 C.F.R. § 3.324 provides that, whenever a veteran is suffering from two or more separate permanent service-connected disabilities that are rated 0 percent disabling and that are of such character as clearly to interfere with normal employability, VA is authorized to apply a 10 percent rating, but not in combination with any other rating.  In this case, although the RO originally denied service connection for hearing loss in the right ear and assigned an initial rating for service-connected left ear hearing loss disability, the subsequent grant of service connection for right ear hearing loss during the appeal in November 2005 with an effective date that covered the entire claim period resulted in service connection for a single disability of bilateral hearing loss. 

The rating schedule for hearing loss provides a single disability rating for rating based on hearing loss in both ears, rather than separate ratings for hearing loss in each ear.  See 38 C.F.R. § 4.85.  For this reason, the Veteran has not been in receipt of multiple noncompensable (0 percent ratings) to be eligible for consideration for the 10 percent rating under 38 C.F.R. § 3.324.  Prior to the April 2, 2006 effective date of that rating, the Veteran has only had a single service-connected disability of bilateral hearing loss that was to a noncompensable degree.  Additionally, as of April 2, 2006 (the June 2006 grant of service connection or posttraumatic stress disorder at a 30 percent rating, effective April 2, 2006), the Veteran has had a service-connected disability with a compensable rating, rendering 38 C.F.R. § 3.324 in applicable.

While the Veteran has reported difficulty with hearing others, which he reports has impacted social and occupational functioning, the percentage bilaterally of speech recognition reflects high speech discrimination ability throughout the initial rating period on appeal.  Neither the Veteran nor his representative has contended that the hearing examinations are deficient in evaluating the Veteran's bilateral hearing loss.

Despite the Veteran's contention that his hearing loss is severe enough to warrant a compensable rating for this period, the application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability rating for the initial rating period between from August 25, 2004 to August 11, 2014.  The Board does not find evidence that the rating assigned for the Veteran's bilateral hearing loss should be higher based on the facts found during the above-referenced period.  The weight of the competent and probative lay and medical evidence of record is against an initial compensable disability rating during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's appeal for an initial compensable rating for bilateral hearing loss for the period from August 25, 2004 to August 11, 2014.  

From August 11, 2014

With regard to the initial rating period from August 11, 2014, the Board finds that the weight of the competent and probative lay and medical evidence demonstrates that an initial disability rating of 10 percent, but no higher, for the service-connected bilateral hearing loss is warranted.  

The Board can accept and rate based on private audiometric test scores.  See Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  As mentioned above, in August 2014, the Veteran submitted the August 2014 private audiometric test scores.  In September 2014, the Veteran's representative submitted a statement waiving RO review.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record). 

The Board has considered and weighed the results of the August 2014 private audiometric testing showing puretone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
RIGHT
55
80
85
80
LEFT
35
70
65
75

These results yield a puretone threshold average of 75 decibels in the right ear and 61.25 decibels in the left ear.  

The August 2014 private audiology speech recognition results are inadequate for VA rating purposes because the private audiologist did not use the Maryland CNC test for speech discrimination testing as required by VA regulation.  38 C.F.R. 
§ 4.85(a).  Although the Veteran contends that other speech discrimination tests should be used, an examination for hearing impairment "must include a controlled speech discrimination test (Maryland CNC)" and a puretone audiometry test.  38 C.F.R. § 4.85(a).  As noted above, Table VIA, for hearing impairment based only on the puretone threshold average will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  Because puretone thresholds in the right ear were at least 55 decibels at each of the 1000, 2000, 3000, and 4000 Hertz test frequencies, the exceptional hearing pattern for the right ear is met, and Roman numeral designation for hearing impairment is determined by Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).

Given that the private August 2014 audiology examination does not include Maryland CNC test results, and does not have an examiner certification pursuant to 38 C.F.R. § 4.85(a), the Board will use the more favorable August 2014 private examination report's puretone averages with the most recent valid results in the April 2014 VA examination report's Maryland CNC word recognition scores to determine the disability rating.  Applying Table VI to the Veteran's hearing loss, as recorded at the August 2014 private examination report's puretone averages and the April 2014 VA examination report's word recognition scores, results in numerical designations of Level II in the right ear and Level II in the left ear, which equates to a noncompensable disability rating.  38 C.F.R. § 4.85.  

Alternatively, applying the right ear puretone threshold average of 75 to Table VIA results in a numerical designation of Level VI in the right ear.  Under Table VIA, right ear puretone thresholds results in higher designation; therefore, will be used as it is more advantageous to the Veteran.  38 C.F.R. § 4.85(a).  In the left ear, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz; therefore, the exceptional hearing pattern is not met for the left ear hearing loss.  38 C.F.R. § 4.86.  Applying Table VIA (Level VI) for the right ear and Table VI for the left ear (Level II), the combined designations result in a compensable (10 percent) disability rating.  38 C.F.R. §§ 4.85, 4.86.

The Board has reviewed the statements from the Veteran made during the course of this appeal and to health professionals and, while they do paint a picture of the difficulty caused by the hearing impairment, these statements do not establish that a higher initial rating is warranted for any part of the appeal period because such a rating is determined from the application of mechanical audiometric testing and speech recognition scores.  Importantly, the percentage bilaterally of speech recognition reflects high speech discrimination ability throughout the initial rating period on appeal.  
  
Neither the Veteran nor representative has contended that the VA hearing examinations are deficient in evaluating the bilateral hearing loss.  The application of the rating schedule to the audiometric findings does not establish entitlement to a disability rating in excess of 10 percent for the initial rating period from August 11, 2014.  The Board does not find evidence that the rating assigned for the Veteran's bilateral hearing loss should be rated higher based on the facts found during the above-referenced period.  The weight of the competent and probative lay and medical evidence of record is against an initial disability rating in excess of 10 percent during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against assigning an initial rating in excess of 10 percent for bilateral hearing loss for the period from August 11, 2014.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  



Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the bilateral hearing loss for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral hearing loss disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination testing.  The Veteran's hearing loss symptoms are contemplated by the schedular rating criteria.  The Board recognizes and has considered reports by the Veteran of having difficulty in conversation, which results in social embarrassment.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as measured by both audiometric testing and speech recognition testing.  Speech recognition is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impacts of that impaired ability on functioning, both social and occupational.  As discussed above, the evidence regarding functional impairment has been considered.  

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which was demonstrated in this case for only the right ear, and as measured by both audiometric testing and speech recognition testing.  While the Veteran contends that his ability to hear has worsened, diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

Moreover, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to bilateral hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's diminished ability to understand verbal conversations is a factor contemplated in the regulations and schedular rating criteria.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

In the absence of exceptional factors associated with the service-connected bilateral hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher (compensable) initial disability rating for bilateral hearing loss from August 25, 2004 to August 11, 2014, is denied, and an initial rating of 10 percent, but no higher, for bilateral hearing loss from August 11, 2014, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


